Opinion by
Judge Pryor:
There is no reason for disturbing the judgment of the court below. The letters written by the appellant to appellee’s intestate and Gallop evidences such a contract as creates a liability upon the rendition of the services. The decedent, Roberts, was requested by the letter of December, 1863, “to proceed to Greenville and aid Mrs. Hoghey in settling up her husband’s business and to aid her in getting to-Kentucky.”
The letter of March 14, 1864, to Gallop says, “that he (the appellant) had procured Roberts to go after Mrs. Hoghey and her family”
Whether of not the services were performed, and their value, were questions for the jury to determine. The issues made by the pleadings have been twice tried and a verdict in each instance rendered for the appellee. This court, as had been repeatedly decided, will not set aside the finding of a jury unless it is palpably against the testimony, and certainly ought not to interfere when the party complaining has had the same issues submitted to a jury the second time. Instruction No. 4 asked by defendant was properly refused, as the *37charge contained in appellant’s counterclaim was sufficiently controverted by the administrator and against the proof. We perceive no objection to any of the other instructions. The only issue in fact was, did the appellee’s intestate render the services. The judgment of the court below is affirmed.

Apperson & Reid, Tenney, Hazelrigg, for appellant.


Thomas Turner, C. Brack, for appellee.